Exhibit 10.4

 

EXECUTION VERSION

 

STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

AND

 

FRONTDOOR, INC.

 

DATED AS OF SEPTEMBER 28, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

TABLE OF CONTENTS

i

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

REGISTRATION RIGHTS

7

 

 

 

Section 2.01

Registration

7

Section 2.02

Piggyback Registrations

11

Section 2.03

Registration Procedures

13

Section 2.04

Underwritten Offerings or Exchange Offers

19

Section 2.05

Registration Rights Agreement with Participating Banks

20

Section 2.06

Registration Expenses Paid by SpinCo

20

Section 2.07

Indemnification

20

Section 2.08

Reporting Requirements; Rule 144

22

Section 2.09

Registration Rights Covenant

23

 

 

 

ARTICLE III

VOTING RESTRICTIONS

23

 

 

 

Section 3.01

Voting of SpinCo Shares

23

 

 

 

ARTICLE IV

MISCELLANEOUS

24

 

 

 

Section 4.01

Further Assurances

24

Section 4.02

Term and Termination

24

Section 4.03

Counterparts; Entire Agreement; Corporate Power

24

Section 4.04

Disputes and Governing Law

25

Section 4.05

Successors, Assigns and Transferees

25

Section 4.06

Third-Party Beneficiaries

26

Section 4.07

Notices

27

Section 4.08

Severability

28

Section 4.09

Headings

28

Section 4.10

Waiver of Default

28

Section 4.11

Amendments

28

Section 4.12

Interpretation

28

Section 4.13

Performance

29

Section 4.14

Registrations, Exchanges, etc.

29

Section 4.15

Mutual Drafting

30

 

 

 

Exhibit A — Form of Agreement to be Bound

A-1

 

i

--------------------------------------------------------------------------------


 

FORM OF STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT

 

This STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT, dated as of September 28,
2018 (this “Agreement”), is by and between ServiceMaster Global Holdings, Inc.,
a Delaware corporation (“Parent”), and frontdoor, inc., a Delaware corporation
(“SpinCo”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in Article I.

 

R E C I T A L S

 

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is appropriate and desirable to distribute up to eighty and one tenth of
a percent (80.1%) of the outstanding SpinCo Shares owned by Parent to Parent’s
shareholders (the “Distribution”);

 

WHEREAS, Parent may Sell those SpinCo Shares that are not distributed in the
Distribution (such SpinCo Shares, the “Retained Shares”) through one or more
transactions, including pursuant to one or more transactions registered under
the Securities Act;

 

WHEREAS, SpinCo desires to grant to the Parent Group the Registration Rights for
the Retained Shares and other Registrable Securities, subject to the terms and
conditions of this Agreement; and

 

WHEREAS, the Parent Group desires to grant SpinCo a proxy to vote the Retained
Shares in proportion to the votes cast by SpinCo’s other stockholders, on the
terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I                                DEFINITIONS

 

For the purpose of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Ancillary Agreements” shall have the meaning given to such term in the
Separation and Distribution Agreement.

 

“Ancillary Filings” shall have the meaning set forth in Section 2.03(a)(i).

 

--------------------------------------------------------------------------------


 

“Applicable Quarter” shall mean the first full financial accounting quarter
beginning after the date of the Distribution; provided, that, if such full
financial accounting quarter is the quarter ended December 31, then “Applicable
Quarter” shall mean the year ended December 31.

 

“Blackout Notice” shall have the meaning set forth in Section 2.01(d).

 

“Blackout Period” shall have the meaning set forth in Section 2.01(d).

 

“Block Trade” means an Underwritten Offering not involving any “road show” which
is commonly known as a “block trade.”

 

“Change of Control” with respect to a Person shall mean any occurrence resulting
in (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
entitled to vote in the election of members of the board of directors or similar
governing body of such Person having 50% or more of the then outstanding voting
power of such Person; (ii) such Person becoming a party to a merger,
consolidation, share exchange, reorganization, sale of assets or other similar
extraordinary transaction, or a proxy contest, in each case as a consequence of
which members of the board of directors or similar governing body of such Person
in office immediately prior to such transaction or event constitute less than a
majority of such board or other body thereafter; or (iii) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the board of directors or similar governing body of such Person
(including for this purpose any new director or similar person whose election or
nomination for election was approved by a vote of at least two-thirds of the
directors or similar persons then still in office who served in such capacities
at the beginning of such period, other than those such directors or similar
persons appointed, or nominated for election, in connection with an actual or
threatened proxy contest or other non-consensual attempt to influence or modify
such board or other body) ceasing for any reason to constitute at least a
majority of such board or other body.

 

“Deadline” shall mean the date that is 30 days after the due date for the
Form 10-K or Form 10-Q (as applicable) for the Applicable Quarter; provided,
that, if the Deadline pursuant to the foregoing sentence would fall on a date
that is not a business day, then the Deadline shall be the next business day.

 

“Debt” shall mean any indebtedness of any member of the Parent Group, including
debt securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

 

“Debt Exchanges” shall mean one or more Public Debt Exchanges or Private Debt
Exchanges.

 

“Demand Registration” shall have the meaning set forth in Section 2.01(a).

 

“Disadvantageous Condition” shall have the meaning set forth in Section 2.01(d).

 

“Dispute” shall have the meaning set forth in Section 4.04(a).

 

2

--------------------------------------------------------------------------------


 

“Distribution” shall have the meaning set forth in the Recitals.

 

“Distribution Date” shall have the meaning given to such term in the Separation
and Distribution Agreement.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Effective Time” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Exchange Offer” shall mean an exchange offer of Registrable Securities for
outstanding securities of a Holder.

 

“Force Majeure” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Governmental Authority” shall have the meaning given to such term in the
Separation and Distribution Agreement.

 

“Group” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Holder” shall mean any member of the Parent Group, so long as such Person holds
any Registrable Securities, and any Permitted Transferee, so long as such Person
holds any Registrable Securities.

 

“Indemnifying Party” shall have the meaning set forth in Section 2.07(c).

 

“Indemnitee” shall have the meaning set forth in Section 2.07(c).

 

“Initiating Holder” shall have the meaning set forth in Section 2.01(a).

 

“Law” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Losses” shall have the meaning set forth in Section 2.07(a).

 

“Offering Confidential Information” shall mean, with respect to a Piggyback
Registration, (i) SpinCo’s plan to file the relevant Registration Statement and
engage in the offering being registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution) and (iii) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by SpinCo (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder

 

3

--------------------------------------------------------------------------------


 

from a source not bound by any confidentiality agreement with SpinCo or (z) was
otherwise in such Holder’s possession prior to it being furnished to such Holder
by SpinCo or on SpinCo’s behalf.

 

“Other Holders” shall have the meaning set forth in Section 2.01(f).

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent Board” shall have the meaning set forth in the Recitals.

 

“Parent Group” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Participating Banks” means such investment banks that engage in any Debt
Exchange with one or more members of the Parent Group.

 

“Parties” shall mean the parties to this Agreement.

 

“Permitted Transferee” shall mean any Transferee and any Subsequent Transferee.

 

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

 

“Piggyback Registration” shall have the meaning set forth in Section 2.02(a).

 

“Private Debt Exchange” shall mean a private exchange pursuant to which one or
more members of the Parent Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions not required to be registered under
the Securities Act.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus (including, for the avoidance
of doubt, any Takedown Prospectus Supplement), including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Public Debt Exchange” shall mean a public exchange pursuant to which one or
more members of the Parent Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions registered under the Securities Act.

 

“Registrable Securities” shall mean the Retained Shares and any SpinCo Shares or
other securities issued with respect to, in exchange for, or in replacement of
such Retained Shares; provided, that the term “Registrable Securities” excludes
any security (i) the offering and Sale of which has been effectively registered
under the Securities Act and which has been Sold in accordance with a
Registration Statement, (ii) that has been Sold by a Holder in a transaction or
transactions exempt from the registration and prospectus delivery requirements
of the

 

4

--------------------------------------------------------------------------------


 

Securities Act under Section 4(1) thereof (including transactions pursuant to
Rule 144) such that the further Sale of such securities by the transferee or
assignee is not restricted under the Securities Act or (iii) that has been Sold
by a Holder in a transaction in which such Holder’s rights under this Agreement
are not, or cannot be, assigned.

 

“Registration” shall mean a registration with the SEC of the offer and Sale to
the public of any Registrable Securities under a Registration Statement.  The
terms “Register” and “Registering” shall have correlative meanings.

 

“Registration Expenses” shall mean all expenses incident to the SpinCo Group’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees, (ii) fees and expenses of
compliance with securities or blue sky Laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications within the
United States of any Registrable Securities being registered), (iii) printing
expenses, messenger, telephone and delivery expenses, (iv) internal expenses of
SpinCo Group (including all salaries and expenses of employees of members of
SpinCo Group performing legal or accounting duties), (v) fees and disbursements
of counsel for Parent and SpinCo and customary fees and expenses for independent
certified public accountants retained by the SpinCo Group (including the
expenses of any comfort letters or costs associated with the delivery by SpinCo
Group members’ independent certified public accountants of comfort letters
customarily requested by underwriters) and (vi) fees and expenses of listing any
Registrable Securities on any securities exchange on which the SpinCo Shares are
then listed and Financial Industry Regulatory Authority registration and filing
fees; but excluding any fees or disbursements of any Holder, all expenses
incurred in connection with the printing, mailing and delivering of copies of
any Registration Statement, any Prospectus, any other offering documents and any
amendments and supplements thereto to any underwriters and dealers; any
underwriting discounts, fees or commissions attributable to the offer and Sale
of any Registrable Securities, any fees and expenses of the underwriters or
dealer managers, the cost of preparing, printing or producing any agreements
among underwriters, underwriting agreements and blue sky or legal investment
memoranda, any selling agreements and any other similar documents in connection
with the offering, Sale, distribution or delivery of the Registrable Securities
or other SpinCo Shares to be Sold, including any fees of counsel for any
underwriters in connection with the qualification of the Registrable Securities
or other SpinCo Shares to be Sold for offering and Sale or distribution under
state securities Laws, any stock transfer taxes, out-of-pocket costs and
expenses relating to any investor presentations on any “road show” presentations
undertaken in connection with marketing of the Registrable Securities and any
fees and expenses of any counsel to the Holder or the underwriters or dealer
managers.

 

“Registration Period” shall have the meaning set forth in Section 2.01(c).

 

“Registration Rights” shall mean the rights of the Holders to cause SpinCo to
Register Registrable Securities pursuant to Article II.

 

“Registration Statement” shall mean any registration statement of SpinCo filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material

 

5

--------------------------------------------------------------------------------


 

incorporated by reference into such registration statement.  For the avoidance
of doubt, it is acknowledged and agreed that such Registration Statement may be
on any applicable form, including Form S-1, Form S-3, Form S-3ASR or Form S-4
and may be a Shelf Registration Statement.

 

“Retained Shares” shall have the meaning set forth in the recitals.

 

“Sale” shall mean the direct or indirect transfer, sale, assignment or other
disposition of a security.  The terms “Sell” and “Sold” shall have correlative
meanings.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement by and between Parent and SpinCo in connection with the
Separation and the Distribution, as it may be amended, modified or supplemented
from time to time.

 

“Shelf Registration” means a registration pursuant to a Shelf Registration
Statement.

 

“Shelf Registration Statement” shall mean a Registration Statement of SpinCo for
an offering of Registrable Securities to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (or similar provisions then
in effect).

 

“Subsequent Transferee” shall have the meaning set forth in Section 4.05(b).

 

“Subsidiary” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Takedown Prospectus Supplement” shall have the meaning set forth in
Section 2.01(g).

 

“Takedown Request” shall have the meaning set forth in Section 2.01(g).

 

“Third Party” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“Transferee” shall have the meaning set forth in Section 4.05(b).

 

“Underwritten Offering” shall mean a Registration in which Registrable
Securities are Sold to an underwriter or underwriters on a firm commitment basis
for reoffering to the public.

 

“SpinCo” shall have the meaning set forth in the Preamble.

 

“SpinCo Board” shall mean the board of directors of SpinCo.

 

6

--------------------------------------------------------------------------------


 

“SpinCo Group” shall have the meaning given to such term in the Separation and
Distribution Agreement.

 

“SpinCo Public Sale” shall have the meaning set forth in Section 2.02(a).

 

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

 

ARTICLE II                           REGISTRATION RIGHTS

 

Section 2.01                             Registration.

 

(a)                                 At any time prior to or on the fifth
anniversary of the Distribution Date, any Holder(s) of 10% or more of the
then-outstanding Registrable Securities (and any Holders acting together which
collectively hold 10% or more of the then outstanding Registrable Securities)
(collectively, the “Initiating Holder”; provided, that the 10% ownership
threshold shall not apply to any Holder that is a member of the Parent Group)
shall have the right to request that SpinCo file a Registration Statement with
the SEC on the appropriate registration form for all or part of the Registrable
Securities held by such Initiating Holder, by delivering a written request
thereof to SpinCo specifying the number of shares of Registrable Securities such
Initiating Holder wishes to register (a “Demand Registration”).  SpinCo shall
(i) within five days of the receipt of a Demand Registration, give written
notice of such Demand Registration to all Holders of Registrable Securities,
(ii) use its reasonable best efforts to prepare and file the Registration
Statement as expeditiously as possible, but in any event within 30 days of such
request and (iii) use its reasonable best efforts to cause the Registration
Statement to become effective in respect of each Demand Registration in
accordance with the intended method of distribution set forth in the written
request delivered by the Initiating Holder.  SpinCo shall include in such
Registration all Registrable Securities with respect to which SpinCo receives,
within the 10 days immediately following the receipt by the Holder(s) of such
notice from SpinCo, a request for inclusion in the Registration from the
Holder(s) thereof.  Each such request from a Holder of Registrable Securities
for inclusion in the Registration shall also specify the aggregate amount of
Registrable Securities proposed to be Registered.  The Initiating Holder may
request that the Registration Statement be on any appropriate form, including
Form S-4 in the case of an Exchange Offer or an S-3 in the case of a Shelf
Registration Statement, and SpinCo shall effect the Registration on the form so
requested.

 

(b)                                 The Holder(s) may collectively make a total
of two Demand Registration requests pursuant to Section 2.01(a) (including any
exercise of rights to Demand Registration transferred pursuant to Section 4.05
and including any exercise of rights to Demand Registration made pursuant to any
registration rights agreement entered into pursuant to Section 2.05).  In
addition, and notwithstanding anything to the contrary, the Parent Group shall
be permitted to engage in up to four Private Debt Exchanges within any
nine-month period following the date hereof, and Demand Registration
request(s) made by the Participating Banks in such Private Debt Exchanges
pursuant to one or more registration rights agreements with SpinCo pursuant to
Section 2.05 shall collectively count only as one Demand Registration request
for purposes of the limitation on the number of Demand Registration requests set
forth in the first sentence of

 

7

--------------------------------------------------------------------------------


 

this Section 2.01(b) (it being understood that the Parent Group shall be
permitted to engage in additional Private Debt Exchanges outside such nine-month
period, but each Demand Registration request by the Participating Banks for such
Private Debt Exchange pursuant to its registration rights agreement with SpinCo
pursuant to Section 2.05 shall count as an additional Demand Registration
request for purposes of the limitation on the number of Demand Registration
requests set forth in the first sentence of this Section 2.01(b)).  Furthermore,
and notwithstanding anything to the contrary, if, at the time of the second
Demand Registration, SpinCo is prohibited under then-existing SEC rules from
registering all remaining Registrable Securities pursuant to a Shelf
Registration, regardless of whether the Holder or Holders has requested that
such third Demand Registration be a Shelf Registration or otherwise, then such
Demand Registration shall not count toward the total number of Demand
Registration requests made by the Holder(s), and the Holder(s) shall continue to
be able to make additional Demand Registration requests until such time as
SpinCo is permitted under then-existing SEC rules to register all of the
remaining Registrable Securities pursuant to a Shelf Registration.

 

(c)                                  SpinCo shall be deemed to have effected a
Registration for purposes of this Section 2.01 if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been Sold and (ii) (x) in the case of a Registration
Statement that is not a Shelf Registration Statement, 60 days from the effective
date of the Registration Statement, in the case of a Shelf Registration
Statement on Form S-1, (y) 12 months from the effective date of the Shelf
Registration Statement on Form S-3 or (z) 24 months from the effective date of
the Shelf Registration Statement in the case of a Shelf Registration Statement
on any other form (such period, as applicable, the “Registration Period”).  No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
a wrongful act, misrepresentation or breach of such applicable underwriting
agreement or dealer manager agreement by any member of the SpinCo Group.  If
during the Registration Period, such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority or the need to update or supplement the Registration Statement, the
Registration Period shall be extended on a day-for-day basis for any period in
which the Holder(s) is unable to complete an offering as a result of such stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority.

 

(d)                                 With respect to any Registration Statement
or Takedown Prospectus Supplement, whether filed or to be filed pursuant to this
Agreement, if SpinCo shall reasonably determine, upon the advice of legal
counsel, that maintaining the effectiveness of such Registration Statement or
filing an amendment or supplement thereto (or, if no Registration Statement has
yet been filed, filing such a Registration Statement), or filing such Takedown
Prospectus Supplement, would (i) require the public disclosure of material
nonpublic information concerning any transaction or negotiations involving
SpinCo or any of its consolidated Subsidiaries that would materially interfere
with such transaction or negotiations or (ii) require the public disclosure of
material nonpublic information concerning SpinCo that, if disclosed at such
time, would be materially adverse to SpinCo (a “Disadvantageous Condition”),
SpinCo may, for the shortest period reasonably practicable, and in any event for
not more than 60 consecutive calendar days (a “Blackout Period”), notify the
Holders whose offers and Sales of

 

8

--------------------------------------------------------------------------------


 

Registrable Securities are covered (or to be covered) by such Registration
Statement or Takedown Prospectus Supplement that such Registration Statement is
unavailable for use (or will not be filed as requested) (such notice, a
“Blackout Notice”).  Upon the receipt of any Blackout Notice, the Holders shall
forthwith discontinue use of the Prospectus or Takedown Prospectus Supplement
contained in any effective Registration Statement; provided, that, if at the
time of receipt of such Blackout Notice any Holder shall have Sold its
Registrable Securities (or have signed a firm commitment underwriting agreement
with respect to the purchase of such shares) and the Disadvantageous Condition
is not of a nature that would require a post-effective amendment to the
Registration Statement or Takedown Prospectus Supplement, then SpinCo shall use
its commercially reasonable efforts to take such action as to eliminate any
restriction imposed by federal securities Laws on the timely delivery of such
Registrable Securities; provided, further, that, if implementation of such
Blackout Period would materially impair the ability of Parent or any member of
the Parent Group to Sell its Registrable Securities in accordance with its or
their intended method of distribution before the Deadline, then SpinCo may not
impose such Blackout Period (and any Blackout Period then in effect shall
automatically expire) and SpinCo shall as soon as reasonably possible revise,
amend and/or supplement the Registration Statement, as applicable, so that it
does not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  When any
Disadvantageous Condition as to which a Blackout Notice has been previously
delivered shall cease to exist, SpinCo shall as promptly notify the Holders and
take such actions in respect of such Registration Statement or Takedown
Prospectus Supplement as are otherwise required by this Agreement.  The
effectiveness period for any Demand Registration or Shelf Registration Statement
for which SpinCo has given notice of a Blackout Period shall be increased by the
length of time of such Blackout Period.  SpinCo shall not impose, in any 365-day
period, Blackout Periods lasting, in the aggregate, in excess of 90 calendar
days.  If SpinCo declares a Blackout Period with respect to a Demand
Registration for a Registration Statement that has not yet been declared
effective or a Takedown Request for which a Takedown Prospectus Supplement has
not yet been filed, (i) the Holders may by notice to SpinCo withdraw the related
Demand Registration request or Takedown Request, in the case of a Demand
Registration request without such Demand Registration request counting against
the number of Demand Registration requests permitted to be made under
Section 2.01(b), and (ii) the Holders shall not be responsible for any of
SpinCo’s related Registration Expenses.

 

(e)                                  If the Initiating Holder so indicates at
the time of its request pursuant to Section 2.01(a) or Section 2.01(g), such
offering of Registrable Securities shall be in the form of an Underwritten
Offering or an Exchange Offer, and SpinCo shall include such information in the
written notice to the Holders required under Section 2.01(a).  In the event that
the Initiating Holder intends to Sell the Registrable Securities by means of an
Underwritten Offering or Exchange Offer, the right of any Holder to include
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such Underwritten Offering or Exchange Offer and the
inclusion of such Holder’s Registrable Securities in the Underwritten Offering
or the Exchange Offer to the extent provided herein.  The Holders of a majority
of the outstanding Registrable Securities being included in any Underwritten
Offering or Exchange Offer shall select the underwriter(s) in the case of an
Underwritten Offering or the dealer manager(s) in the case of an Exchange Offer,
provided that such underwriter(s) or dealer manager(s) are reasonably acceptable
to SpinCo.  SpinCo shall be entitled to designate counsel

 

9

--------------------------------------------------------------------------------


 

for such underwriter(s) or dealer manager(s) (subject to their approval),
provided that such designated underwriters’ counsel shall be a firm of national
reputation representing underwriters or dealer managers in capital markets
transactions.

 

(f)                                   If the managing underwriter or
underwriters of a proposed Underwritten Offering of Registrable Securities
included in a Registration pursuant to this Section 2.01 inform(s) in writing
the Holders participating in such Registration that, in its or their opinion,
the number of securities requested to be included in such Registration exceeds
the number that can be Sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the number of
Registrable Securities to be included in such Registration shall be reduced to
the maximum number recommended by the managing underwriter or underwriters and
allocated first to any members of the Parent Group participating in the
Registration, and then pro rata among the other Holders, including the
Initiating Holder (other than any member of the Parent Group), in proportion to
the number of Registrable Securities each Holder has requested to be included in
such Registration; provided, that the Initiating Holder may notify SpinCo in
writing that the Registration Statement shall be abandoned or withdrawn, in
which event SpinCo shall abandon or withdraw such Registration Statement.  In
the event the Initiating Holder notifies SpinCo that such Registration Statement
shall be abandoned or withdrawn, such Holder shall not be deemed to have
requested a Demand Registration pursuant to Section 2.01(a), and SpinCo shall
not be deemed to have effected a Demand Registration pursuant to
Section 2.01(b).  If the amount of Registrable Securities to be underwritten has
not been limited in accordance with the first sentence of this Section 2.01(f),
SpinCo and the holders of SpinCo Shares or, if the Registrable Securities
include securities other than SpinCo Shares, the holders of securities of the
same class of those securities included in the Registrable Securities, in each
case, other than the Holders (“Other Holders”), may include such securities for
their own account or for the account of Other Holders in such Registration if
the underwriter(s) so agree and to the extent that, in the opinion of such
underwriter(s), the inclusion of such additional amount will not adversely
affect the offering of the Registrable Securities included in such Registration.

 

(g)                                  With respect to any Demand Registration,
the requesting Holders may request that SpinCo effect a registration of the
Registrable Securities under a Shelf Registration, in which event SpinCo shall
file, and shall thereafter use its commercially reasonable efforts to make and
keep effective in accordance with Section 2.01(c) (including by renewing or
refiling upon expiration), a Shelf Registration Statement; provided, that SpinCo
shall not be required to maintain in effect more than one Shelf Registration at
any one time pursuant to this Section 2.01(g).  Thereafter, SpinCo shall, as
promptly as reasonably practicable following the written request of Holders for
a resale of Registrable Securities (a “Takedown Request”), file a prospectus
supplement (a “Takedown Prospectus Supplement”) to such Shelf Registration
Statement under Rule 424 promulgated under the Securities Act with respect to
resales of the Registrable Securities pursuant to Holder’s intended method of
distribution thereof.  Each Takedown Request shall specify the Registrable
Securities to be registered, their aggregate amount and the intended method or
methods of distribution thereof.  If, in the case of an Underwritten Offering
pursuant to a Takedown Request, the requesting Holder(s) so elect, such offering
shall be in the form of a Block Trade, in which such event the requesting
Holder(s) shall give at least eight (8) business days’ prior notice in writing
of such transaction to SpinCo (which such notice shall identify the potential
underwriter(s) and include contact information for such

 

10

--------------------------------------------------------------------------------


 

underwriter(s)), and SpinCo shall use commercially reasonable efforts to
cooperate with such requesting Holder(s) to the extent it is reasonably able and
shall not be required to give notice thereof to other Holders of Registrable
Securities or permit their participation therein unless SpinCo determines it is
reasonably practicable to do so.  In no event shall SpinCo be required to
effect, pursuant to this Section 2.01(g), during any 90-day period, more than
(A) two Block Trades or (B) more than one Underwritten Offering that is not a
Block Trade pursuant to a Takedown Request (it being understood, for the
avoidance of doubt, that a Takedown Request shall not count as a Demand
Registration request for purposes of the limit set forth in Section 2.01(b)).

 

Section 2.02                             Piggyback Registrations.

 

(a)                                 At any time prior to the earlier to occur of
the fifth anniversary of the Distribution Date or the date on which the
Registrable Securities then held by the Holder(s) represent less than 1% of the
then-issued and outstanding SpinCo Shares (or, if the Registrable Securities
include securities other than SpinCo Shares, less than 1% of the then-issued and
outstanding securities of the same class as the securities included in the
Registrable Securities), if SpinCo proposes to file a Registration Statement
(other than a Shelf Registration) or a Prospectus supplement filed pursuant to a
Shelf Registration Statement under the Securities Act with respect to any
offering of such securities for its own account and/or for the account of any
Other Holders (other than (i) a Registration or Takedown Prospectus Supplement
under Section 2.01, (ii) a Registration pursuant to a Registration Statement on
Form S-8 or Form S-4 or similar form that relates to a transaction subject to
Rule 145 under the Securities Act, (iii) in connection with any dividend
reinvestment or similar plan, (iv) for the purpose of offering securities to
another entity or its security holders in connection with the acquisition of
assets or securities of such entity or any similar transaction or (v) a
Registration in which the only SpinCo Shares being registered are SpinCo Shares
issuable upon conversion of debt securities that are also being registered) (a
“SpinCo Public Sale”), then, as soon as practicable, but in any event not less
than 15 days prior to the proposed date of filing such Registration Statement,
SpinCo shall give written notice of such proposed filing to each Holder, and
such notice shall offer such Holders the opportunity to Register under such
Registration Statement such number of Registrable Securities as each such Holder
may request in writing (a “Piggyback Registration”).   Subject to
Section 2.02(b) and Section 2.02(c), SpinCo shall use its reasonable best
efforts to include in a Registration Statement with respect to a SpinCo Public
Sale all Registrable Securities that are requested to be included therein within
five business days after the receipt of any such notice; provided, however, that
if, at any time after giving written notice of its intention to Register any
securities and prior to the effective date of the Registration Statement filed
in connection with such Registration, SpinCo shall determine for any reason not
to Register or to delay Registration of the SpinCo Public Sale, SpinCo may, at
its election, give written notice of such determination to each such Holder and,
thereupon, (x) in the case of a determination not to Register, shall be relieved
of its obligation to Register any Registrable Securities in connection with such
Registration, without prejudice, however, to the rights of any Holder to request
that such Registration be effected as a Demand Registration under Section 2.01
and (y) in the case of a determination to delay Registration, shall be permitted
to delay Registering any Registrable Securities for the same period as the delay
in Registering such other SpinCo Shares in the SpinCo Public Sale.  No
Registration effected under this Section 2.02 shall relieve SpinCo of its
obligation to effect any Demand Registration under Section 2.01.  For purposes
of clarification,

 

11

--------------------------------------------------------------------------------


 

SpinCo’s filing of a Shelf Registration Statement shall not be deemed to be a
SpinCo Public Sale; provided, however, that any prospectus supplement filed
pursuant to a Shelf Registration Statement with respect to an offering of SpinCo
Shares for its own account and/or for the account of any other Persons will be a
SpinCo Public Sale, unless such offering qualifies for an exemption from the
SpinCo Public Sale definition in this Section 2.02(a).

 

(b)                                 In the case of any Underwritten Offering,
each Holder shall have the right to withdraw such Holder’s request for inclusion
of its Registrable Securities in such Underwritten Offering pursuant to
Section 2.02(a) at any time prior to the execution of an underwriting agreement
with respect thereto by giving written notice to SpinCo of such Holder’s request
to withdraw and, subject to the preceding clause, each Holder shall be permitted
to withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration at any time prior to the effective date thereof.

 

(c)                                  If the managing underwriter or underwriters
of any proposed Underwritten Offering of a class of Registrable Securities
included in a Piggyback Registration informs SpinCo and each Holder in writing
that, in its or their opinion, the number of securities of such class that such
Holder and any other Persons intend to include in such offering exceeds the
number that can be Sold in such offering without being likely to have an adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, all securities of SpinCo and any other Persons
(other than SpinCo’s executive officers and directors) for whom SpinCo is
effecting the Registration, as the case may be, proposes to Sell, (ii) second,
the number, if any, of Registrable Securities of such class that, in the opinion
of such managing underwriter or underwriters, can be Sold without having such
adverse effect, with such number to be allocated pro rata among the members of
the Parent Group that hold Registrable Securities and have requested to
participate in such Registration based on the relative number of Registrable
Securities of such class requested by such Person to be included in such Sale,
(iii) third, the number, if any, of Registrable Securities of such class that,
in the opinion of such managing underwriter or underwriters, can be Sold without
having such adverse effect, with such number to be allocated pro rata among the
Holders (other than members of the Parent Group) that hold Registrable
Securities and have requested to participate in such Registration based on the
relative number of Registrable Securities of such class requested by such Person
to be included in such Sale, (iv) fourth, the number of securities of executive
officers and directors of SpinCo for whom SpinCo is effecting the Registration,
as the case may be, with such number to be allocated pro rata among the
executive officers and directors and (v) fifth, any other securities eligible
for inclusion in such Registration, allocated among the holders of such
securities in such proportion as SpinCo and those holders may agree.

 

(d)                                 After a Holder has been notified of its
opportunity to include Registrable Securities in a Piggyback Registration, such
Holder shall (i) treat the Offering Confidential Information as confidential
information, (ii) not use any Offering Confidential Information for any purpose
other than to evaluate whether to include its Registrable Securities (or other
SpinCo Shares) in such Piggyback Registration and (iii) not disclose any
Offering Confidential Information to any Person other than such of its agents,
employees, advisors and counsel as have a need to know such Offering
Confidential Information, and to cause such agents, employees, advisors and
counsel to comply with the requirements of this Section 2.02(d); provided, that
any

 

12

--------------------------------------------------------------------------------


 

such Holder may disclose Offering Confidential Information if such disclosure is
required by legal process, but such Holder shall cooperate with SpinCo to limit
the extent of such disclosure through protective order or otherwise, and to seek
confidential treatment of the Offering Confidential Information.

 

Section 2.03                             Registration Procedures.

 

(a)                                 In connection with SpinCo’s Registration
obligations under Section 2.01 and Section 2.02, SpinCo shall use its
commercially reasonable efforts to effect such Registration to permit the offer
and Sale of such Registrable Securities in accordance with the intended method
or methods of distribution thereof as expeditiously as practicable, and in
connection therewith, SpinCo shall, and shall cause the members of the SpinCo
Group to:

 

(i)                                     prepare and file the required
Registration Statement or Takedown Prospectus Supplement, including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or Rule 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters or dealer managers, if any, and to the Holders, copies of all
documents prepared to be filed, which documents shall be subject to the review
and comment of such underwriters or dealer managers and such Holders and their
respective counsel, and provide such underwriters or dealer managers, if any,
and such Holders and their respective counsel reasonable time to review and
comment thereon and (B) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
the Holders or the underwriters or dealer managers, if any, shall reasonably
object;

 

(ii)                                  prepare and file with the SEC such
amendments and post-effective amendments to such Registration Statement and
supplements to the Prospectus and any Ancillary Filing as may be reasonably
requested by the participating Holders;

 

(iii)                               promptly notify the participating Holders
and the managing underwriters or dealer managers, if any, and, if requested,
confirm such advice in writing and provide copies of the relevant documents, as
soon as reasonably practicable after notice thereof is received by any member of
the SpinCo Group (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, the applicable Prospectus or any
amendment or supplement to such Prospectus has been filed, or any Ancillary
Filing has been filed, (B) of any comments (written or oral) by the SEC or any
request (written or oral) by the SEC or any other Governmental Authority for
amendments or supplements to such Registration Statement, such Prospectus or any
Ancillary Filing, or for any additional information, (C) of the issuance by the
SEC of any stop order suspending the effectiveness of such Registration
Statement, any order preventing or suspending the use of any preliminary or
final Prospectus or any

 

13

--------------------------------------------------------------------------------


 

Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable underwriting agreement or dealer manager agreement cease
to be true and correct in all material respects and (E) of the receipt by any
member of the SpinCo Group of any notification with respect to the suspension of
the qualification of the Registrable Securities for offering or Sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(iv)                              (A) promptly notify each participating Holder
and the managing underwriter(s) or dealer manager(s), if any, when SpinCo
becomes aware of the occurrence of any event as a result of which the applicable
Registration Statement, the Prospectus included in such Registration Statement
(as then in effect) or any Ancillary Filing contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading, or if for any
other reason it shall be necessary during such time period to amend or
supplement such Registration Statement, Prospectus or any Ancillary Filing in
order to comply with the Securities Act, and (B) in either case, as promptly as
reasonably practicable thereafter, prepare and file with the SEC, and furnish
without charge to each participating Holder and the underwriter(s) or dealer
manager(s), if any, an amendment or supplement to such Registration Statement,
Prospectus or Ancillary Filing that will correct such statement or omission or
effect such compliance;

 

(v)                                 use its commercially reasonable efforts to
prevent or obtain the withdrawal of any stop order or other order suspending the
use of any preliminary or final Prospectus;

 

(vi)                              promptly (A) incorporate in a Prospectus
supplement or post-effective amendment such information as the managing
underwriter(s) or dealer manager(s), if any, and the Holders agree should be
included therein relating to the plan of distribution with respect to such
Registrable Securities and (B) make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment;

 

(vii)                           furnish to each participating Holder and each
underwriter or dealer manager, if any, without charge, as many conformed copies
as such Holder or underwriter or dealer manager may reasonably request of the
applicable Registration Statement and any amendment or post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

 

(viii)                        deliver to each participating Holder and each
underwriter or dealer manager, if any, without charge, as many copies of the
applicable Prospectus (including each preliminary Prospectus) and any amendment
or supplement

 

14

--------------------------------------------------------------------------------


 

thereto as such Holder or underwriter or dealer manager may reasonably request
(it being understood that SpinCo consents to the use of such Prospectus or any
amendment or supplement thereto by each participating Holder and the
underwriter(s) or dealer manager(s), if any, in connection with the offering and
Sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such participating Holder or
underwriter or dealer manager may reasonably request in order to facilitate the
Sale of the Registrable Securities by such Holder or underwriter or dealer
manager;

 

(ix)                              on or prior to the date on which the
applicable Registration Statement is declared effective or becomes effective,
use its commercially reasonable efforts to register or qualify, and cooperate
with each participating Holder, the managing underwriter(s) or dealer
manager(s), if any, and their respective counsel, in connection with the
registration or qualification of, such Registrable Securities for offer and Sale
under the securities or “blue sky” Laws of each state and other jurisdiction of
the United States as any participating Holder or managing underwriter(s) or
dealer manager(s), if any, or their respective counsel reasonably request, and
in any foreign jurisdiction mutually agreeable to SpinCo and the participating
Holders, and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of offers and Sales and dealings in such jurisdictions for so long
as may be necessary to complete the distribution of the Registrable Securities
covered by the Registration Statement; provided that SpinCo will not be required
to qualify generally to do business in any jurisdiction where it is not then so
qualified, to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject or
conform its capitalization or the composition of its assets at the time to the
securities or blue sky Laws of any such jurisdiction;

 

(x)                                 in connection with any Sale of Registrable
Securities that will result in such securities no longer being Registrable
Securities, cooperate with each participating Holder and the managing
underwriter(s) or dealer manager(s), if any, to (A) facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be Sold and not bearing any restrictive Securities Act legends and (B) register
such Registrable Securities in such denominations and such names as such
participating Holder or the underwriter(s) or dealer manager(s), if any, may
request at least two business days prior to such Sale of Registrable Securities;
provided that SpinCo may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;

 

(xi)                              cooperate and assist in any filings required
to be made with the Financial Industry Regulatory Authority and each securities
exchange, if any, on which any of SpinCo’s securities are then listed or quoted
and on each inter-dealer quotation system on which any of SpinCo’s securities
are then quoted, and

 

15

--------------------------------------------------------------------------------


 

in the performance of any due diligence investigation by any underwriter or
dealer manager (including any “qualified independent underwriter”) that is
required to be retained in accordance with the rules and regulations of each
such exchange, and use its commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other Governmental Authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s) or
dealer manager(s), if any, to consummate the Sale of such Registrable
Securities;

 

(xii)                           not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with the
Depository Trust Company; provided, that SpinCo may satisfy its obligations
hereunder without issuing physical stock certificates through the use of the
Depository Trust Company’s Direct Registration System;

 

(xiii)                        obtain for delivery to and addressed to each
participating Holder and to the underwriter(s) or dealer manager(s), if any,
opinions from counsel for SpinCo, in each case dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement or, in the event of an Exchange
Offer, the date of the closing under the dealer manager agreement or similar
agreement or otherwise, and in each such case in customary form and content for
the type of Underwritten Offering or Exchange Offer, as applicable;

 

(xiv)                       in the case of an Underwritten Offering or Exchange
Offer, obtain for delivery to and addressed to SpinCo and the managing
underwriter(s) or dealer manager(s), if any, and, to the extent requested, each
participating Holder, a cold comfort letter from SpinCo’s independent registered
public accounting firm in customary form and content for the type of
Underwritten Offering or Exchange Offer, dated the date of execution of the
underwriting agreement or dealer manager agreement or, if none, the date of
commencement of the Exchange Offer, and brought down to the closing, whether
under the underwriting agreement or dealer manager agreement, if applicable, or
otherwise;

 

(xv)                          in the case of an Exchange Offer that does not
involve a dealer manager, provide to each participating Holder such customary
written representations and warranties or other covenants or agreements as may
be requested by any participating Holder comparable to those that would be
included in an underwriting or dealer manager agreement;

 

(xvi)                       use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC and make generally
available to its security holders, as soon as reasonably practicable, but in any
event no later than 90 days, after the end of the 12-month period beginning with
the first day of SpinCo’s first quarter commencing after the effective date of
the applicable

 

16

--------------------------------------------------------------------------------


 

Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and covering the period of at least 12
months, but not more than 18 months, beginning with the first month after the
effective date of the Registration Statement;

 

(xvii)                    provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement;

 

(xviii)                 cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of SpinCo’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of SpinCo’s securities are then
quoted;

 

(xix)                       provide (A) each Holder participating in the
Registration, (B) the underwriters (which term, for purposes of this Agreement,
shall include any Person deemed to be an underwriter within the meaning of
Section 2(11) of the Securities Act), if any, of the Registrable Securities to
be registered, (C) the Sale or placement agent therefor, if any, (D) the dealer
manager therefor, if any, (E) counsel for such Holder, underwriters, agent, or
dealer manager and (F) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter or dealer manager, as selected
by such Holder, in each case, the opportunity to participate in the preparation
of such Registration Statement, each Prospectus included therein or filed with
the SEC, and each amendment or supplement thereto; and for a reasonable period
prior to the filing of such Registration Statement, upon execution of a
customary confidentiality agreement, make available for inspection upon
reasonable notice at reasonable times and for reasonable periods, by the parties
referred to in clauses (A) through (F) above, all pertinent financial and other
records, pertinent corporate and other documents and properties of the SpinCo
Group that are available to SpinCo, and cause all of the SpinCo Group’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available at
reasonable times and for reasonable periods to discuss the business of SpinCo
and to supply all information available to SpinCo reasonably requested by any
such Person in connection with such Registration Statement as shall be necessary
to enable them to exercise their due diligence or other responsibility, subject
to the foregoing; provided, that in no event shall any member of the SpinCo
Group be required to make available any information which the SpinCo Board
determines in good faith to be competitively sensitive or confidential.  The
recipients of such information shall coordinate with one another so that the
inspection permitted hereunder will not unnecessarily interfere with the SpinCo
Group’s conduct of business.  Each Holder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it as the basis for any market transactions in the securities of SpinCo
or its Affiliates unless and until such information is made generally available
to the

 

17

--------------------------------------------------------------------------------


 

public by SpinCo or such Affiliate or for any reason not related to the
Registration of Registrable Securities;

 

(xx)                          cause the senior executive officers of SpinCo to
participate at reasonable times and for reasonable periods in the customary
“road show” presentations that may be reasonably requested by the managing
underwriter(s) or dealer manager(s), if any, and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

 

(xxi)                       comply with all requirements of the Securities Act,
Exchange Act and other applicable Laws, rules and regulations, as well as all
applicable stock exchange rules; and

 

(xxii)                    take all other customary steps reasonably necessary or
advisable to effect the Registration and distribution of the Registrable
Securities contemplated hereby.

 

(b)                                 As a condition precedent to any Registration
hereunder, SpinCo may require each Holder as to which any Registration is being
effected to furnish to SpinCo such information regarding the distribution of
such securities and such other information relating to such Holder, its
ownership of Registrable Securities and other matters as SpinCo may from time to
time reasonably request in writing.  Each such Holder agrees to furnish such
information to SpinCo and to cooperate with SpinCo as reasonably necessary to
enable SpinCo to comply with the provisions of this Agreement.

 

(c)                                  Each Holder shall, as promptly as
reasonably practicable, notify SpinCo, at any time when a Prospectus is required
to be delivered (or deemed delivered) under the Securities Act, of the
occurrence of an event, of which such Holder has knowledge, relating to such
Holder or its Sale of Registrable Securities thereunder requiring the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered (or deemed delivered) to the purchasers of such Registrable
Securities, such Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

 

(d)                                 Parent agrees (on behalf of itself and each
member of the Parent Group), and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from SpinCo of
the occurrence of any event of the kind described in Section 2.03(a)(iv), such
Holder will forthwith discontinue Sales of Registrable Securities pursuant to
such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.03(a)(iv), or until
such Holder is advised in writing by SpinCo that the use of the Prospectus may
be resumed, and if so directed by SpinCo, such Holder will deliver to SpinCo, at
SpinCo’s expense, all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.  In the event SpinCo
shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period

 

18

--------------------------------------------------------------------------------


 

from and including the date of the giving of such notice through the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus
contemplated by Section 2.03(a)(iv) or is advised in writing by SpinCo that the
use of the Prospectus may be resumed.

 

Section 2.04                             Underwritten Offerings or Exchange
Offers.

 

(a)                                 If requested by the managing
underwriter(s) for any Underwritten Offering or dealer manager(s) for any
Exchange Offer that is requested by Holders pursuant to a Demand Registration or
Takedown Request under Section 2.01, SpinCo shall enter into an underwriting
agreement or dealer manager agreement, as applicable, with such
underwriter(s) or dealer manager(s) for such offering, such agreement to be
reasonably satisfactory in substance and form to SpinCo and the
underwriter(s) or dealer manager(s) and, if Parent Group is a participating
Holder, to Parent Group.  Such agreement shall contain such representations and
warranties by SpinCo and such other terms as are generally prevailing in
agreements of that type.  Each Holder with Registrable Securities to be included
in any Underwritten Offering or Exchange Offer by such underwriter(s) or dealer
manager(s) shall enter into such underwriting agreement or dealer manager
agreement at the request of SpinCo, which agreement shall contain such
reasonable representations and warranties by the Holder and such other
reasonable terms as are generally prevailing in agreements of that type.

 

(b)                                 In the event of a SpinCo Public Sale
involving an offering of SpinCo Shares or other equity securities of SpinCo in
an Underwritten Offering (whether in a Demand Registration or a Piggyback
Registration or pursuant to a Takedown Request, whether or not the Holders
participate therein), the Holders hereby agree, and, in the event of a SpinCo
Public Sale of SpinCo Shares or other equity securities of SpinCo in an
Underwritten Offering or an Exchange Offer, SpinCo shall agree, and, except in
the case of a Shelf Registration, it shall cause its executive officers and
directors to agree, if requested by the managing underwriter or underwriters in
such Underwritten Offering or by the Holder or the dealer manager or dealer
managers, in an Exchange Offer, not to effect any Sale or distribution
(including any offer to Sell, contract to Sell, short Sale or any option to
purchase) of any securities (except, in each case, as part of the applicable
Registration, if permitted hereunder) that are of the same type as those being
Registered in connection with such public offering and Sale, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period beginning five days before, and ending 90 days (or such lesser period as
may be permitted by SpinCo or the participating Holder(s), as applicable, or
such managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent timely notified in writing by such
selling Person or the managing underwriter or underwriters or dealer manager or
dealer managers.  The participating Holders and SpinCo, as applicable, also
agree to execute an agreement evidencing the restrictions in this
Section 2.04(b) in customary form, which form is reasonably satisfactory to
SpinCo or the participating Holder(s), as applicable, and the underwriter(s) or
dealer manager(s), as applicable; provided that such restrictions may be
included in the underwriting agreement or dealer manager agreement, if
applicable.  SpinCo may impose stop-transfer instructions with respect to the
securities subject to the foregoing restriction until the end of the required
stand-off period.

 

19

--------------------------------------------------------------------------------


 

(c)                                  No Holder may participate in any
Underwritten Offering or Exchange Offer hereunder unless such Holder (i) agrees
to Sell such Holder’s securities on the basis provided in any underwriting
arrangements or dealer manager agreements approved by SpinCo or other Persons
entitled to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements, dealer
manager agreements and other documents reasonably required under the terms of
such underwriting arrangements or dealer manager agreements or this Agreement.

 

Section 2.05                             Registration Rights Agreement with
Participating Banks.

 

If one or more members of the Parent Group decides to engage in a Private Debt
Exchange with one or more Participating Banks, SpinCo shall enter into a
registration rights agreement with the Participating Banks in connection with
such Private Debt Exchange on terms and conditions consistent with this
Agreement (other than the voting provisions contained in Article III hereof) and
reasonably satisfactory to SpinCo and the Parent Group.

 

Section 2.06                             Registration Expenses Paid by SpinCo.

 

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, SpinCo shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, that SpinCo
shall not be required to pay for any expenses of any Registration begun pursuant
to Section 2.01 if the Demand Registration request is subsequently withdrawn at
the request of the Holders of a majority of the Registrable Securities to be
Registered (in which case all participating Holders shall bear such expenses),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one Demand Registration to which they have the right pursuant to
Section 2.01(b).

 

Section 2.07                             Indemnification.

 

(a)                                 SpinCo agrees to indemnify and hold
harmless, to the full extent permitted by applicable Law, each Holder whose
shares are included in a Registration Statement, such Holder’s Affiliates and
their respective officers, directors, agents, advisors, employees and each
Person, if any, who controls (within the meaning of the Securities Act or the
Exchange Act) such Holder, from and against any and all losses, claims, damages,
liabilities (or actions or proceedings in respect thereof, whether or not such
indemnified party is a party thereto) and expenses, joint or several (including
reasonable costs of investigation and legal expenses) (each, a “Loss” and
collectively, “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which the offering and Sale of such Registrable Securities was Registered
under the Securities Act (including any final or preliminary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or any such statement made in any
free writing prospectus (as defined in Rule 405 under the Securities Act) that
SpinCo has filed or is required to file pursuant to Rule 433(d) of the
Securities Act or any Ancillary Filing, (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus, preliminary Prospectus or
free writing prospectus, in light of the circumstances under which they were
made) not misleading; provided, that with respect to any untrue statement or
omission or alleged untrue

 

20

--------------------------------------------------------------------------------


 

statement or omission made in any Prospectus, the indemnity agreement contained
in this paragraph shall not apply to the extent that any such liability results
from or arises out of (A) the fact that a current copy of the Prospectus was not
sent or given to the Person asserting any such liability at or prior to the
written confirmation of the Sale of the Registrable Securities concerned to such
Person if it is determined by a court of competent jurisdiction in a final and
non-appealable judgment that SpinCo has provided such Prospectus and it was the
responsibility of such Holder or its agents to provide such Person with a
current copy of the Prospectus and such current copy of the Prospectus would
have cured the defect giving rise to such liability, (B) the use of any
Prospectus by or on behalf of any Holder after SpinCo has notified such Person
in writing (x) that such Prospectus contains an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (y) that a stop order has been
issued by the SEC with respect to a Registration Statement, or (C) any untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
SpinCo by or on behalf of the Indemnitee (as hereinafter defined), in either
case expressly for use in such Registration Statement or Prospectus.  This
indemnity shall be in addition to any liability SpinCo may otherwise have,
including under the Separation and Distribution Agreement.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the Sale of
such securities by such Holder.

 

(b)                                 Each participating Holder whose Registrable
Securities are included in a Registration Statement agrees (severally and not
jointly) to indemnify and hold harmless, to the full extent permitted by
applicable Law, SpinCo, its directors, officers, agents, advisors, employees and
each Person, if any, who controls (within the meaning of the Securities Act and
the Exchange Act) SpinCo from and against any and all Losses (i) arising out of
or based upon information furnished in writing by such Holder or on such
Holder’s behalf, in either case expressly for use in a Registration Statement,
Prospectus relating to such Holder’s Registrable Securities or (ii) resulting
from (A) the fact that a current copy of the Prospectus was not sent or given to
the Person asserting any such liability at or prior to the written confirmation
of the Sale of the Registrable Securities concerned to such Person if it is
determined by a court of competent jurisdiction in a final and non-appealable
judgment that it was the responsibility of such Holder or its agent to provide
such Person with a current copy of the Prospectus and such current copy of the
Prospectus would have cured the defect giving rise to such liability, or (B) the
use of any Prospectus by or on behalf of any Holder after SpinCo has notified
such Person in writing (x) that such Prospectus contains an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (y) that a stop order has been
issued by the SEC with respect to a Registration Statement.  This indemnity
shall be in addition to any liability the participating Holder may otherwise
have, including under the Separation and Distribution Agreement.  In no event
shall the liability of any participating Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such holder under the
Sale of the Registrable Securities giving rise to such indemnification
obligation.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of SpinCo or any indemnified party.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Any claim or action with respect to which a
Party (an “Indemnifying Party”) may be obligated to provide indemnification to
any Person entitled to indemnification hereunder (an “Indemnitee”) shall be
subject to the procedures for indemnification set forth in Sections 4.4 and 4.5
of the Separation and Distribution Agreement.

 

(d)                                 If for any reason the indemnification
provided for in Section 2.07(a) or Section 2.07(b) is unavailable to an
Indemnitee or insufficient to hold it harmless as contemplated by
Section 2.07(a) or Section 2.07(b), then the Indemnifying Party shall contribute
to the amount paid or payable by the Indemnitee as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and the Indemnitee on the other hand.  The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Indemnifying
Party or the Indemnitee and the Parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  For the avoidance of doubt, the establishment of such relative fault,
and any disagreements or disputes relating thereto, shall be subject to
Section 4.04.  Notwithstanding anything in this Section 2.07(d) to the contrary,
no Indemnifying Party (other than SpinCo) shall be required pursuant to this
Section 2.07(d) to contribute any amount in excess of the amount by which the
net proceeds received by such Indemnifying Party from the Sale of Registrable
Securities in the offering to which the Losses of the Indemnitees relate (before
deducting expenses, if any) exceeds the amount of any damages which such
Indemnifying Party has otherwise been required to pay by reason of such untrue
statement or omission.  The Parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.07(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.07(d).  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The amount paid
or payable by an Indemnitee hereunder shall be deemed to include, for purposes
of this Section 2.07(d), any legal or other expenses reasonably incurred by such
Indemnitee in connection with investigating, preparing to defend or defending
against or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any such loss, claim, damage, expense, liability,
action, investigation or proceeding.  If indemnification is available under this
Section 2.07, the Indemnifying Parties shall indemnify each Indemnitee to the
full extent provided in Section 2.07(a) and Section 2.07(b) without regard to
the relative fault of said Indemnifying Parties or Indemnitee.  Any Holders’
obligations to contribute pursuant to this Section 2.07(d) are several and not
joint.

 

Section 2.08                             Reporting Requirements; Rule 144.

 

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which there cease to be any
Holders of Registrable Securities, SpinCo shall use its commercially reasonable
efforts to be and remain in compliance with the periodic filing requirements
imposed under the SEC’s rules and regulations, including the Exchange Act, and
any other applicable Laws or rules, and thereafter shall timely file such
information, documents and reports as the SEC may require or prescribe under
Sections 13, 14 and 15(d), as applicable, of the Exchange Act so that SpinCo
will qualify for registration

 

22

--------------------------------------------------------------------------------


 

on Form S-3 and to enable the Holders to Sell Registrable Securities without
registration under the Securities Act consistent with the exemptions from
registration under the Securities Act provided by (i) Rule 144 or Regulation S
under the Securities Act, as amended from time to time, or (ii) any similar SEC
rule or regulation then in effect.  From and after the date hereof through such
earlier date, SpinCo shall forthwith upon request furnish any Holder (x) a
written statement by SpinCo as to whether it has complied with such requirements
and, if not, the specifics thereof, (y) a copy of the most recent annual or
quarterly report of SpinCo and (z) such other reports and documents filed by
SpinCo with the SEC as such Holder may reasonably request in availing itself of
an exemption for the offering and Sale of Registrable Securities without
registration under the Securities Act.

 

Section 2.09                             Registration Rights Covenant.

 

SpinCo covenants that it will not, and it will cause the members of the SpinCo
Group not to, grant any right of registration under the Securities Act relating
to the SpinCo Shares or any of its other securities to any Person other than
pursuant to this Agreement, unless the rights so granted to another Person do
not limit or restrict the rights of the Holder(s) hereunder.  If SpinCo enters
into any agreement after the date hereof granting any Person registration rights
with respect to any security of SpinCo which agreement contains any material
provisions more favorable to such Person than those set forth in this Agreement,
SpinCo will notify Parent and will agree to such amendments to this Agreement as
may be necessary to provide these rights to Parent, at Parent’s election.

 

ARTICLE III                      VOTING RESTRICTIONS

 

Section 3.01                             Voting of SpinCo Shares.

 

(a)                                 From the date of this Agreement and until
the date that the Parent Group ceases to own any Retained Shares, Parent shall,
and shall cause each member of the Parent Group to (in each case, to the extent
that they own any Retained Shares), be present, in person or by proxy, at each
and every SpinCo stockholder meeting, and otherwise to cause all Retained Shares
owned by them to be counted as present for purposes of establishing a quorum at
any such meeting, and to vote or consent on any matter (including waivers of
contractual or statutory rights), or cause to be voted or consented on any such
matter, all such Retained Shares in proportion to the votes cast by the other
holders of SpinCo Shares on such matter.

 

(b)                                 From the date of this Agreement and until
the date that the Parent Group ceases to own any Retained Shares, Parent hereby
grants, and shall cause each member of the Parent Group (in each case, to the
extent that they own any Retained Shares) to grant, an irrevocable proxy, which
shall be deemed coupled with an interest sufficient in Law to support an
irrevocable proxy to SpinCo or its designees, to vote, with respect to any
matter (including waivers of contractual or statutory rights), all Retained
Shares owned by them, in proportion to the votes cast by the other holders of
SpinCo Shares on such matter; provided, that (i) such proxy shall automatically
be revoked as to a particular Retained Share upon any Sale of such Retained
Share from a member of the Parent Group to a Person other than a member of the
Parent Group and (ii) nothing in this Section 3.01(b) shall limit or prohibit
any such Sale.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Parent acknowledges and agrees (on behalf
of itself and each member of the Parent Group) that SpinCo will be irreparably
damaged in the event any of the provisions of this Article III are not performed
by Parent in accordance with their terms or are otherwise breached. 
Accordingly, it is agreed that SpinCo shall be entitled to an injunction to
prevent breaches of this Article III and to specific enforcement of the
provisions of this Article III in any action instituted in any court of the
United States or any state having subject matter jurisdiction over such action.

 

ARTICLE IV                       MISCELLANEOUS

 

Section 4.01                             Further Assurances.

 

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall use its commercially reasonable efforts,
prior to, on and after the date hereof, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable Laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement.

 

Section 4.02                             Term and Termination.

 

This Agreement shall terminate upon the earlier of (a) five years after the
Distribution Date, (b) the time at which all Registrable Securities are held by
Persons other than Holders and (c) the time at which all Registrable Securities
have been Sold in accordance with one or more Registration Statements; provided,
that the provisions of Section 2.06 and Section 2.07 and this Article IV shall
survive any such termination.

 

Section 4.03                             Counterparts; Entire Agreement;
Corporate Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement and the Exhibit hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties other than those set forth or referred to herein.

 

(c)                                  Parent represents on behalf of itself and
each other member of the Parent Group, and SpinCo represents on behalf of itself
and each other member of the SpinCo Group, as follows:

 

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby, and

 

24

--------------------------------------------------------------------------------


 

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

 

(d)                                 Each Party acknowledges that it and each
other Party may execute this Agreement by facsimile, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (PDF) shall be effective as
delivery of such executed counterpart of this Agreement.  Each Party expressly
adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it shall not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person.

 

Section 4.04                             Disputes and Governing Law.

 

(a)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement (including the validity, interpretation,
breach or termination of this Agreement) (a “Dispute”), shall be resolved in
accordance with the procedures set forth in Article VII of the Separation and
Distribution Agreement, which shall be the sole and exclusive procedures for the
resolution of any such Dispute unless otherwise specified in this Agreement or
in Article VII of the Separation and Distribution Agreement.

 

(b)                                 This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

 

(c)                                  THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY
RIGHT TO TRIAL BY JURY.

 

Section 4.05                             Successors, Assigns and Transferees.

 

(a)                                 Except as set forth herein, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto, and their
respective successors and permitted assigns; provided, however, that neither
Party may assign its rights or delegate its obligations under this Agreement
without the express prior written consent of the other Party hereto. 
Notwithstanding the foregoing, no such consent shall be required for the
assignment of a party’s rights and obligations under this Agreement (except as
otherwise provided herein) in whole (i.e., the assignment of a party’s rights
and obligations under this Agreement, the Separation and Distribution Agreement
and all other Ancillary Agreements all at the same time) in connection with a
Change of Control of a Party so long as the resulting, surviving or transferee
Person assumes all the obligations of the relevant party thereto by operation of
Law or pursuant to an agreement in form and substance reasonably satisfactory to
the other Party.  Nothing herein is

 

25

--------------------------------------------------------------------------------


 

intended to, or shall be construed to, prohibit either Party or any member of
its Group from being party to or undertaking a Change of Control.

 

(b)                                 Notwithstanding any other terms of this
Section 4.05, in connection with the Sale of Registrable Securities, Parent may
assign its Registration-related rights and obligations under this Agreement
relating to such Registrable Securities to the following transferees in such
Sale:  (i) a member of the Parent Group to which Registrable Securities are
Sold; (ii) one or more Participating Banks to which Registrable Securities are
Sold; (iii) any transferee to which Registrable Securities are Sold, if SpinCo
provides prior written consent to the transfer of such Registration-related
rights and obligations along with the Sale of Registrable Securities; or
(iv) any other transferee to which Registrable Securities are Sold, unless such
Sale consists of Registrable Securities representing less than 1% of SpinCo’s
then-issued and outstanding securities of the same class as the Registrable
Securities and such Registrable Securities are eligible for Sale pursuant to an
exemption from the registration and prospectus delivery requirements of the
Securities Act under Section 4(a) thereof (including transactions pursuant to
Rule 144); provided, that in the case of clauses (i), (ii), (iii) or (iv),
(x) SpinCo is given written notice prior to or at the time of such Sale stating
the name and address of the transferee and identifying the securities with
respect to which the Registration-related rights and obligations are being Sold
and (y) the transferee executes a counterpart in the form attached hereto as
Exhibit A and delivers the same to SpinCo (any such transferee in such Sale, a
“Transferee”).  In connection with the Sale of Registrable Securities, a
Transferee or Subsequent Transferee (as defined below) may assign its
Registration-related rights and obligations under this Agreement relating to
such Registrable Securities to the following subsequent transferees:  (A) an
Affiliate of such Transferee to which Registrable Securities are Sold, (B) any
subsequent transferee to which Registrable Securities are Sold, if SpinCo
provides prior written consent to the transfer of such Registration-related
rights and obligations along with the Sale of Registrable Securities or (C) any
other subsequent transferee to which Registrable Securities are Sold, unless
such Sale consists of Registrable Securities representing less than 1% of
SpinCo’s then-issued and outstanding securities of the same class as the
Registrable Securities and such Registrable Securities are eligible for Sale
pursuant to an exemption from the registration and prospectus delivery
requirements of the Securities Act under Section 4(a) thereof (including
transactions pursuant to Rule 144); provided, that in the case of clauses (A),
(B) or (C), (x) SpinCo is given written notice prior to or at the time of such
Sale stating the name and address of the subsequent transferee and identifying
the securities with respect to which the Registration-related rights and
obligations are being assigned and (y) the subsequent transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
SpinCo (any such subsequent transferee, a “Subsequent Transferee”).

 

Section 4.06                             Third-Party Beneficiaries.

 

Except for any Person expressly entitled to indemnification rights under this
Agreement, (a) the provisions of this Agreement are solely for the benefit of
the Parties hereto and parties thereto, respectively, and are not intended to
confer upon any other Person any rights or remedies hereunder, and (b) there are
no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.

 

26

--------------------------------------------------------------------------------


 

Section 4.07                             Notices.

 

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 4.07):

 

If to Parent, to:

 

ServiceMaster Global Holdings, Inc.

150 Peabody Place
Memphis, Tennessee 38103
Attention:                    Dion Persson

E-mail:                                   dion.persson@servicemaster.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:                    Andrew Brownstein

S. Iliana Ongun

E-mail:                                   ARBrownstein@wlrk.com

SIOngun@wlrk.com

 

If to SpinCo, to:

 

frontdoor, inc.
150 Peabody Place
Memphis, Tennessee 38103
Attention:                    General Counsel

E-mail:                                   Jeffrey.Fiarman@frontdoorhome.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:                    Andrew Brownstein

S. Iliana Ongun

E-mail:                                   ARBrownstein@wlrk.com

SIOngun@wlrk.com

 

27

--------------------------------------------------------------------------------


 

A Party may, by written notice to the other Party, change the address to which
any such notices are to be given.

 

Section 4.08                             Severability.

 

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby.  Upon such determination, the Parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.

 

Section 4.09                             Headings.

 

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 4.10                             Waiver of Default.

 

Waiver by a Party of any default by the other Party of any provision of this
Agreement must be in writing and shall not be deemed a waiver by the waiving
Party of any subsequent or other default, nor shall it prejudice the rights of
the other Party.  No failure or delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

Section 4.11                             Amendments.

 

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by a Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom it is sought to enforce such waiver, amendment, supplement or modification,
or the Holders of a majority of the Registrable Securities, if such waiver,
amendment, supplement or modification is sought to be enforced against a Holder.

 

Section 4.12                             Interpretation.

 

In this Agreement, (a) words in the singular shall be deemed to include the
plural and vice versa and words of one gender shall be deemed to include the
other genders as the context requires, (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules,
Exhibits and Appendices hereto) and not to any particular provision of this
Agreement, (c) Article, Section, Schedule, Exhibit and Appendix references are
to the Articles, Sections, Schedules, Exhibits and Appendices to this Agreement
unless otherwise specified, (d) unless otherwise stated, all references to any
agreement (including this Agreement, the

 

28

--------------------------------------------------------------------------------


 

Separation and Distribution Agreement and each other Ancillary Agreement) shall
be deemed to include the exhibits, schedules and annexes to such agreement,
(e) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified, (f) the
word “or” shall not be exclusive, (g) unless otherwise specified in a particular
case, the word “days” refers to calendar days, (h) references to “business day”
shall mean any day other than a Saturday, a Sunday or a day on which banking
institutions are generally authorized or required by law to close in Memphis,
Tennessee or New York, New York, (i) references herein to this Agreement or any
other agreement contemplated herein shall be deemed to refer to this Agreement
or such other agreement as of the date on which it is executed and as it may be
amended, modified or supplemented thereafter, unless otherwise specified; the
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if” and
(j) unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to September 28, 2018.

 

Section 4.13                             Performance.

 

Parent shall cause to be performed, and hereby guarantees the performance of,
all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Parent Group.  SpinCo shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
SpinCo Group.  Each Party (including its permitted successors and assigns)
further agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Agreement to all of the other members
of its Group and (b) cause all of the other members of its Group not to take any
action or fail to take any such action inconsistent with such Party’s
obligations under this Agreement or the transactions contemplated hereby.

 

Section 4.14                             Registrations, Exchanges, etc.

 

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any SpinCo Shares, now or hereafter authorized
to be issued, (b) any and all securities of SpinCo into which SpinCo Shares are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by SpinCo and (c) any and all securities of any kind whatsoever
of SpinCo or any successor or permitted assign of SpinCo (whether by merger,
consolidation, sale of assets or otherwise) which may be issued on or after the
date hereof in respect of, in conversion of, in exchange for or in substitution
of, SpinCo Shares, and shall be appropriately adjusted for any stock dividends,
or other distributions, stock splits or reverse stock splits, combinations,
recapitalizations, mergers, consolidations, exchange offers or other
reorganizations occurring after the date hereof.

 

29

--------------------------------------------------------------------------------


 

Section 4.15                             Mutual Drafting.

 

This Agreement shall be deemed to be the joint work product of the Parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

 

[The remainder of this page has been left blank intentionally.]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

By:

/s/ Anthony D. Dilucente

 

 

Name:

Anthony D. Dilucente

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

FRONTDOOR, INC.

 

 

 

By:

/s/ Rexford J. Tibbens

 

 

Name:

Rexford J. Tibbens

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Stockholder and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of

 

Agreement to be Bound

 

THIS INSTRUMENT forms part of the Stockholder and Registration Rights Agreement
(the “Agreement”), dated as of September 28, 2018, by and between ServiceMaster
Global Holdings, Inc., a Delaware corporation (“Parent”), and frontdoor, inc., a
Delaware corporation.  The undersigned hereby acknowledges having received a
copy of the Agreement and having read the Agreement in its entirety, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, hereby agrees that the terms
and conditions of the Agreement binding upon and inuring to the benefit of
Parent shall be binding upon and inure to the benefit of the undersigned and its
successors and permitted assigns as if it were an original party to the
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     day
of                     , 20   .

 

 

 

(Signature of transferee)

 

 

 

 

 

Print name

 

 

A-1

--------------------------------------------------------------------------------